On Motion to Dismiss Appeal.
MONROE, C. J.
On April 6, 1916, defendant obtained an order herein for a devolutive appeal, returnable in this court on May 9, 1916, from an order of seizure and sale of *573date April 14, 1915, and it lodged tlie transcript in tills court on June 1, 1916, or, say, on the twenty-third day after the return day, upon which ground, and another, the defendant now moves to dismiss the appeal. No application for an extension of time for filing the transcript having been presented to, or acted on by, this court, and the law fixing three days as the limit of time beyond the' return day within which a transcript can be filed, without such extension, the motion must prevail. C. P. arts. 589, 594; Untereiner v. Miller, 29 La. Ann. 435; Laussade v. Maury, 31 La. Ann. 858; Coudroy v. Pecot, 51 La. Ann. 495, 25 South. 270; Le Blanc v. Lemaire, 52 La. Ann. 1637, 28 South. 105; Boudreaux v. Boudreaux, 122 La. 433, 47 South. 758.
The appeal is therefore dismissed, at the cost of the appellant.